ICJ_055_FisheriesJurisdiction_GBR_ISL_1973-07-12_ORD_01_NA_03_FR.txt. OPINION DISSIDENTE DE M. PETRÉN

Ayant voté contre l’ordonnance, je dois y joindre la présente opinion
dissidente.

Il est évident que les circonstances dans lesquelles la Cour a indiqué le
17 août 1972 des mesures conservatoires sont susceptibles d’avoir subi
depuis lors des changements de nature à justifier des modifications de ces
mesures. L’un des facteurs dont il faudrait tenir compte à cet égard est
l’évolution des réserves de poisson. Dans son télégramme de protestation
contre le maintien des mesures conservatoires, le Gouvernement islandais
soutient que les prises britanniques et islandaises continuent à diminuer
par rapport à l'effort de pêche et que des poissons de petite taille non
adultes, qui sont les plus jeunes à pouvoir être repérés et devraient fournir
la principale source de ravitaillement en 1976-1978 et assurer le renouvel-
lement nécessaire, ont été mis à terre dans des ports britanniques en
nombre de plus en plus grand. Ces indications m'ont paru soulever des
questions suffisamment graves pour que la Cour, avant de prendre posi-
tion sur le maintien des mesures conservatoires, invite les Parties à lui
fournir les renseignements pertinents dont disposent les organisations et
institutions spécialisées sur l’évolution et lexploitation des stocks de
poisson dans les eaux de pêche en question.

Les nombreux incidents survenus sur les lieux de pêche ayant montré
que les mesures conservatoires indiquées le 17 août 1972 ne remplissaient
pas leur objet, j’y vois une raison de plus pour remettre ces mesures en
question.

Un autre élément qui, à mes yeux, mériterait d’être pris en considéra-
tion est la manière dont la Cour a récemment fondé des indications de
mesures conservatoires sur l'existence éventuelle d’une nouvelle règle de
droit international. Par les ordonnances rendues le 22 juin 1973 en les
affaires des Essais nucléaires (Australie c. France et Nouvelle-Zélande c.
France), \a Cour a notamment indiqué que le Gouvernement français
devrait s'abstenir de procéder à des essais nucléaires provoquant le
dépôt de retombées radioactives sur les territoires australien et néo-
zélandais. Cette indication de mesures conservatoires se fonde apparem-
ment sur l’existence possible d’une nouvelle règle générale de droit inter-
national qui interdirait aux Etats de procéder à des essais nucléaires at-
mosphériques donnant lieu à des retombées radioactives, quelque faibles
qu’elles soient, sur le territoire d’autres Etats. Toutefois une telle règle
générale de droit international, si elle existe, n’a pas encore trouvé d’ex-
pression codifiée. Son existence ne saurait donc être prouvée qu’à l’aide
d’autres sources de droit représentant une évolution toujours en cours.

12
311 COMPETENCE PÊCHERIES (OP. DISS. PETREN)

Or, en revendiquant les droits de péche contestés par le Gouvernement
britannique en la présente affaire, le Gouvernement islandais s’est récla-
mé d’une évolution du droit international supportée par un nombre
toujours croissant de prises de position et revétant un caractére moins
hypothétique que Je droit éventuel sur la base duquel des mesures conser-
vatoires ont été indiquées en faveur de l’Australie et de la Nouvelle-Zé-
lande.

Il me semble donc que le réexamen de la question des mesures conser-
vatoires en la présente affaire devrait aussi se faire à la lumière de ce
précédent récent.

Vu ce qui précède et comme la Cour a, selon l’article 53 de son Statut,
le devoir de prendre également en considération les éléments 4 sa dispo-
sition qui militent en faveur d’une partie faisant défaut, j’estime qu'il y
aurait lieu de remettre en question les mesures conservatoires. Cela
aurait exigé, selon l’article 61, paragraphe 8, du Règlement de 1946, que la
Cour invite les Parties à présenter leurs observations à ce sujet. La majo-
rité s’y étant opposée, j’ai dû voter contre la présente ordonnance.

(Signé) Sture PETREN.

13
